18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 1 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 2 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 3 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 4 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 5 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 6 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 7 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 8 of 9
18-17039-jps   Doc 1   FILED 11/26/18   ENTERED 11/26/18 13:22:41   Page 9 of 9
